Citation Nr: 1041759	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  10-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
skin condition, claimed as jungle rot and a rash.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to May 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the benefits sought on appeal.

In a May 2010 appeal, the Veteran requested a hearing before the 
Board.  However, in a September 2010 informal hearing 
presentation the Veteran withdrew his hearing request.  Thus, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2010).

In May 2010, the Veteran appears to have requested a reopening of 
his previously denied claims for service connection for burns to 
his face, head, and eyes and a septoplasty for a broken nose; and 
raised a new claim for service connection for a bilateral hand 
disability.  As those claims have not been developed for 
appellate review, the Board refers them to the RO for appropriate 
action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of whether new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for a skin condition and for service connection for 
bilateral hearing loss, tinnitus, and an acquired psychiatric 
disorder are REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a November 2002 rating 
decision that denied service connection for bilateral hearing 
loss or a September 2005 rating decision that declined to reopen 
the Veteran's claim.

2.  Evidence submitted since the September 2005 rating decision, 
when considered with previous evidence of the record, relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied service 
connection for bilateral hearing loss and a September 2005 rating 
decision that declined to reopen the Veteran's claim are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 2002 rating decision denied the Veteran's claim for 
service connection for bilateral hearing loss.  The Veteran did 
not file a timely appeal of that decision.  Thereafter, a 
September 2005 rating decision found that new and material 
evidence had not been submitted and declined to reopen the 
previously denied claim.  The Veteran did not file a timely 
appeal of that decision.  Although the RO reopened the claim in 
an April 2010 statement of the case and has adjudicated the issue 
of entitlement to service connection on the merits, the Board 
must consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
Thus, the November 2002 and September 2005 rating decisions 
became final because the appellant did not file a timely appeal.

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to reopen 
his claim in September 2008.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate a claim.  New and 
material evidence can be neither cumulative or redundant of the 
evidence of record at the time of the last prior denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  Only evidence presented since the last final denial on 
any basis will be considered, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining 
whether evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

At the time of the November 2002 rating decision, the evidence 
consisted of VA treatment records.  The RO denied the Veteran's 
claim because there was no evidence that the Veteran's bilateral 
hearing loss was caused by acoustic trauma 
during service.

Evidence added to the record since the time of the last final 
decision includes additional VA treatment records, private 
treatment records, VA examinations, statements in support of the 
Veteran's claim, a photograph taken aboard the Veteran's ship, 
and deck logs.  The new evidence also includes a March 2009 
audiology examination that notes the Veteran's history of 
acoustic trauma during service as a motor machinist's mate in an 
engine room without the benefit of hearing protection.  The 
examiner opined that the Veteran's hearing loss is consistent 
with noise exposure, but did not specifically relate the hearing 
loss to noise exposure during his service.  The Board finds that 
the evidence received since the last final decision is new and 
material evidence and raises a reasonable possibility of 
substantiating this claim because it addresses a previously 
unestablished fact, that the Veteran currently suffers from 
bilateral hearing loss that may be related to his service or an 
event or injury in service.  That evidence is presumed credible 
for the purpose of determining whether it is material.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for service 
connection for bilateral hearing loss is reopened, and the appeal 
is granted to that extent only.


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss, is reopened.  To 
that extent only, the claim is granted.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

Initially, it appears that the Veteran's VA treatment records 
should be obtained.  A review of the VA medical records shows 
gaps in VA medical records dated from January 2005 to September 
2005 and from July 2008 to November 2009.  To aid in 
adjudication, the Veteran's complete VA medical records should be 
obtained and associated with the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  The Veteran also indicated treatment of 
a skin condition with Dr. Molinoff.  Accordingly, the Veteran's 
private treatment records should also be obtained.

In addition, the record shows that the Veteran is in receipt of 
benefits from the Social Security Administration (SSA).  Since 
the SSA decision and the records upon which that grant of 
benefits was based are not included in the claims folder and may 
be relevant to the claims on appeal, those records should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to acoustic trauma while working in an engine room 
during service.  His service personnel record shows a military 
occupational specialty of motor machinist's mate.  Thus, the 
Board finds that the Veteran's exposure to acoustic trauma during 
service is conceded as being consistent with the circumstances of 
his service.

Post-service VA medical records show treatment for and a 
diagnosis of bilateral hearing loss.  The Veteran was afforded a 
VA audiology examination in March 2009 at which time he presented 
with a history of service as a motor machinist's mate and 
reported that he was in Europe in combat for three months.  He 
denied being provided with hearing protection when working in the 
engine room during service and related his hearing loss and 
tinnitus to being in engine rooms with diesel engines.  Upon 
examination, the Veteran was diagnosed with bilateral hearing 
loss with constant tinnitus that the examiner opined is 
consistent with noise exposure.  However, the examiner opined 
that without service medical records it is impossible to know 
what his hearing was prior to and on discharge from service and 
the examiner could not resolve the issue without resort to 
speculation.  The examiner's failure to provide an opinion as to 
whether the Veteran's bilateral hearing loss and tinnitus are 
related to his service renders the March 2009 report of 
examination inadequate for rating purposes.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of bilateral hearing loss and tinnitus during service, he 
is not competent to diagnose or to relate any current bilateral 
hearing loss or tinnitus to his active service.  As any 
relationship remains unclear to the Board, the Board finds that a 
VA examination is necessary in order to fairly decide his claims.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on 
remand should specifically reconcile the opinion with the March 
2009 opinion and any other opinions of record, and comment on the 
functional effects caused by the Veteran's hearing loss.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

With respect to the Veteran's claim for service connection for an 
acquired psychiatric disorder, he contends that he suffers from 
an anxiety disorder and depression as a result of his duties 
during service that included standing watch aboard his ship and 
fearing potential attacks.  The Veteran's personnel record shows 
a military occupational specialty of motor machinist's mate third 
class.

Post-service VA medical records show diagnoses of dysthymic 
disorder and depression.  The Veteran submitted a statement from 
a fellow service man attesting to a near torpedo attack on the 
USS LST-572 in July 1945.

Although the Veteran is competent to report the onset of 
psychiatric symptomatology during service, and the continuity of 
symptoms after service, he is not competent to diagnose or to 
relate any current psychiatric disability to his active service.  
As any relationship remains unclear to the Board, the Board finds 
that a VA examination is necessary in order to fairly decide his 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This 
remand will allow service connection for all current psychiatric 
disorders to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.  Obtain the Veteran's complete VA medical 
records.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits and the medical 
records relied upon concerning that claim.

3.  After obtaining the necessary 
authorization, obtain the Veteran's private 
treatment records from Dr. Molinoff, and any 
additional private treatment records 
identified by the Veteran.  All attempts to 
secure the records must be documented in the 
claims folder.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
bilateral hearing loss and tinnitus.  The 
claims folder should be reviewed and that 
review should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the opinion 
with all other opinions of record, including 
the March 2009 VA opinion.  All indicated 
studies should be performed.  The examiner 
should also fully describe the functional 
effects caused by the Veteran's hearing loss.  
The rationale for all opinions should be 
provided.  Specifically, the examiner should 
provide the following information:

(a)  Diagnose any current bilateral 
hearing loss and tinnitus.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
bilateral hearing loss or tinnitus was 
incurred in or is due to or the result of 
the Veteran's active service, including 
any in-service acoustic trauma as a motor 
machinist's mate?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of bilateral 
hearing loss and tinnitus, and his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

5.  Schedule a VA examination with a 
psychiatrist or psychologist to determine the 
nature and etiology of any current acquired 
psychiatric disorder, including anxiety 
disorder and depression.  The examiner should 
review the claims file and should note that 
review in the report.  The rationale for all 
opinions should be provided.  Specifically, 
the examiner should provide the following 
opinions:

(a)  Diagnose all current psychiatric 
disorders and provide a full multiaxial 
diagnosis pursuant to DSM-IV.

(b)  For each psychiatric disorder 
diagnosed, to specifically include anxiety 
disorder and depression, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent or more 
probability) that each psychiatric disorder 
was incurred in or is due to or the result 
of the Veteran's service or was present 
during his service.  The examiner must 
consider the Veteran's statements regarding 
the incurrence of a psychiatric disorder, 
and his statements regarding the continuity 
of symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

6.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


